      Case 2:20-cv-00065-BMM Document 76 Filed 09/09/21 Page 1 of 1




1

2

3                      IN THE UNITED STATES DISTRICT COURT
4                          FOR THE DISTRICT OF MONTANA
                                  BUTTE DIVISION
5

6    MICHAEL ROMRELL and CARI
     ROMRELL,                                    Cause No.: CV-20-65-BU-BMM
7

8                       Plaintiffs,                             ORDER
9    v.
10
     PROGRESSIVE NORTHWESTERN
11   INSURANCE COMPANY and JOHN
12   DOES 1-5,
13                      Defendants.
14

15         Before the Court is Progressive Northwestern Insurance Company’s
16
     (“Progressive’s”), Unopposed Motion for Extension of Time. (Doc.75).
17

18   Accordingly, for good cause shown, and there being no objection by Plaintiffs, IT

19   IS HEREBY ORDERED that Progressive shall up to and including Monday,
20
     September 20, 2021, in which to file its Brief in Opposition to Plaintiffs’ Motion
21

22   for Sanctions Regarding Progressive’s Undisclosed Guidance Document.

23         DATED this 9th day of September, 2021.
24

25
